                                                                                    FILED
                                                                                 IN CLERK'S OFFICE
                                                                             US DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT                                                 *    AUG 2 l 2019       *
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X            BROOKLYN OFFICE
JENNIFER GITTLEMAN,

                          Plaintiff,
                                                                           DECISION & ORDER
                          v.                                               l 8-CV-1953 (WFK)

COMMISSIONER OF SOCIAL SECURITY,

                          Defendant.
-----------------------------------------------------------------------X

WILLIAM F. KUNTZ II, United States District Judge:

        Jennifer Gittleman ("Plaintiff'), proceeding prose, filed this social security action on

March 30, 2018. See Compl., ECF No. 1. Pursuant to this Court's order, Defendant served its

dispositive motion for judgment on the pleadings on October 29, 2018. After the Court granted

Plaintiff three extensions of time, Plaintiff was to file her response or cross-motion by August

16, 2019. The Court noted "[f]ailure to comply [with that due date] or otherwise prosecute this

action will result in dismissal under Rule 41 of the Federal Rules of Civil Procedure." See Order

dated June 10, 2019, ECF No. 20. To date, Plaintiff has not filed any response or cross-mo~ion.

        Rule 4l(b) of the Federal Rules of Civil Procedure provide, in relevant part, "[f]or failure
                                                                                                 I


of the plaintiff to prosecute or to comply with ... any order of the court, a defendant may move

for dismissal of an action or any claim against the defendant." A district court has the inherent

power to dismiss a case with prejudice for lack of prosecution pursuant to Rule 41 (b). See Link

v. Wabash R.R. Co., 360 U.S. 626, 629 (1962). By failing to respond to Defendant's motiqn

after the Court granted Plaintiff several extensions of time, Plaintiff has violated this Court's

orders and has failed to pursue her claim. Therefore, the Court concludes Plaintiffs




                                                      -1-
noncompliance wanants dismissal, but orders such dismissal be without prejudice given

Plaintiffs prose status.

        For the forego ing reasons, the above-captioned action is hereby DISMISSED without

prejudice for failure to prosecute pursuant to Rule 41 (b). The Clerk of Court is directed to close

this case.



                                                      SO ORDERED.




                                                                     s/WFK


                                                      HON. WILLIAM .             TZ, II
                                                      UNITED ST ATES        IS TRI CT JUDGE



Dated: August 22, 2019
       Brooklyn, New York




                                                -2-
